Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuation of 3:
The proposed amendments, to recite having a length of 2 to 10 micrometers and a diameter of 200 to 300 nm, raise new issues that would require further consideration and search.  The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Continuation of 7:
The claims will remain rejected under the same headings and for the same reasons as discussed in the Final Office Action of 12/16/2020.

Continuation of 12:
Applicant’s arguments, filed 2/16/2021, directed to the proposed amendments have been fully considered but are moot because the amendments were not entered as discussed above.

Applicant’s other arguments, filed 2/16/2021, have been fully considered and are not convincing.

Applicant argues the ‘308 reference discloses a manufacturing method of silver-plated compact copper powder using a one pot process. Applicant argues the claimed invention is directed to a method of preparing silver-coated copper nanowires having a core-shell structure as claimed.  Applicant argues the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The primary reference, Park, teaches a silver-coated copper nanowire.  ‘308 is not cited as to the structure of the product.  ‘308 teaches tartaric acid is a desirable reducing agent for electroless silver coating to copper surfaces.


/TABATHA L PENNY/Primary Examiner, Art Unit 1712